Exhibit 99.1 Scotiabank reports third quarter earnings of $2.4 billion, or $1.8 billionexcluding a notable gain, and increases its quarterly dividend All amounts are in Canadian dollars and are based on the Bank's unaudited Interim Condensed Consolidated Financial Statements for the quarter ended July 31, 2014 and related notes prepared in accordance with International Financial Reporting Standards (IFRS), unless otherwise noted. The Bank's Third Quarter 2014 Report to Shareholders and Supplementary Financial Information are available on the Investor Relations page of www.scotiabank.com. Additional information relating to the Bank, including the Bank's Annual Information Form, can be found on the SEDAR website at www.sedar.com and on the EDGAR section of the SEC's website at www.sec.gov. Third Quarter Highlights (versus Q3, 2013) o Net income of $2,351 million, up 35% from $1,747 million o Earnings per share (diluted) of $1.85 compared to $1.36, up 36% o Earnings include $555 million or 45 cents per share related to the sale of a majority of the bank's investment in CI Financial Corp. ("the notable gain") o ROE of 20.6%, compared to 17.2% o Productivity ratio of 47.8%, versus 51.6% o Quarterly dividend of 66 cents per common share Third Quarter Highlights (versus Q3, 2013) excluding notable gains and 2013 non-recurring items o Net income of $1,796 million, up 8% from $1,657 million o Earnings per share (diluted) of $1.40 compared to $1.29, up 9% 1 Toronto, August 26, 2014 - Scotiabank today reported third quarter net income of $2,351 million, compared with net income of $1,747 million in the same period last year, an increase of 35%. Diluted earnings per share were $1.85 compared to $1.36 in the same period a year ago and $1.39 last quarter. This quarter had a net benefit of $555 million or 45 cents per share related to a gain on the sale of a majority of the Bank's investment in CI Financial Corp. Last year's results benefited from non¬recurring items in International Banking of $90 million or 7 cents per share. Adjusting for both these items, diluted earnings per share were $1.40 this quarter, an increase of 9%. Return on equity was 20.6% compared to 17.2% last year and 16.3% last quarter. A dividend of 66 cents per share was announced, an increase of 2 cents per share. "This quarter benefited from good results across our businesses and a gain on the sale of our investment in CI Financial", said Brian Porter, Scotiabank President and CEO. "Results through the first nine months of the year put us in a strong position to achieve our financial objectives for the year. "Canadian Banking had a good third quarter with net income of $565 million, driven by a 5 basis point increase in the net interest margin, double digit growth in credit card and automotive lending volumes and strong growth in fee and commission revenues. Increases in loan losses and expenses were mainly from higher business volumes. "International Banking reported earnings of $410 million, with strong contributions in Latin America and Asia being offset by weaker results in the Caribbean and Central America. While interest margins have declined year over year, more recently we have noted an improvement reflective of asset mix. Credit quality also remained generally stable with the increase in the provision for credit losses driven mainly by growth and acquisitions. "Global Wealth & Insurance continues to perform well with a good third quarter of $846 million in earnings including the gain on sale of the investment in CI Financial Corp. Earnings were primarily driven by strong performance across the Wealth and Insurance businesses. Wealth business benefited from continued growth in net sales and favourable market conditions. 2 "Global Banking & Markets reported net income of $408 million with record results in investment banking and good performance in equities and corporate banking in Canada, the U.S. and Europe. Credit quality remains high. "Our capital position is very strong, with a Common Equity Tier 1 ratio of 10.9%. The high quality capital level is a source of strength and positions the Bank well for future business growth. "Executing on our strategic plan, which includes a strong focus on superior customer relationships, will continue to drive growth as well as consistent and sustainable earnings." 3 Financial Highlights As at and for the three months ended For the nine months ended (Unaudited) July 31 April 30 July 31 July 31 2014 July 31 Operating results ($ millions) Net interest income Net interest income (TEB(2)) Non-interest revenue Non-interest revenue (TEB(2)) Total revenue Total revenue (TEB(2)) Provision for credit losses Operating expenses Provision for income taxes Provision for income taxes (TEB(2)) Net income Net income attributable to common shareholders Operating performance Basic earnings per share ($) Diluted earnings per share ($) Adjusted diluted earnings per share(2) ($) Return on equity(2) (%) Productivity ratio (%) (TEB(2)) Core banking margin (%) (TEB(2)) Financial position information ($ millions) Cash and deposits with financial institutions Trading assets Loans Total assets Deposits Common equity Preferred shares Assets under administration(2) Assets under management(2) Capital measures Common Equity Tier 1 (CET1) capital ratio (%) Tier 1 capital ratio (%) Total capital ratio (%) Assets-to-capital multiple CET1 risk-weighted assets ($ millions)(3) Credit quality Net impaired loans ($ millions)(4) Allowance for credit losses ($ millions) Net impaired loans as a % of loans and acceptances(4) Provisions for credit losses as a % of average loans and acceptances (annualized) Common share information Share price ($) (TSX) High Low Close Shares outstanding (millions) 4 As at and for the three months ended For the nine months ended Average - Basic Average - Diluted End of period Dividends per share ($) Dividend yield (%)(5) Market capitalization ($ millions) (TSX) Book value per common share ($) Market value to book value multiple Price to earnings multiple (trailing 4 quarters) Other information Employees Branches and offices Prior period amounts are retrospectively adjusted to reflect the adoption of new IFRS standards in 2014 (refer to Note 3 in the condensed interim consolidated financial statements). Capital measures for 2013 have not been restated for the new IFRS standards as they represent the actual amounts in that period for regulatory purposes. Refer below for a discussion of non-GAAP measures. As at July 31, 2014, credit valuation adjustment (CVA) risk-weighted assets were calculated using scalars of0.57, 0.65 and 0.77 to compute CET1 capital ratio, Tier 1 capital ratio and Total capital ratio, respectively. Excludes Federal Deposit Insurance Corporation (FDIC) guaranteed loans related to the acquisition of R-G Premier Bank of Puerto Rico. Based on the average of the high and low common share prices for the period. Restated to conform with current period presentation. 5 Forward-looking statements Our public communications often include oral or written forward-looking statements. Statements of this type are included in this document, and may be included in other filings with Canadian securities regulators or the United States Securities and Exchange Commission, or in other communications. All such statements are made pursuant to the “safe harbour” provisions of the United States Private Securities Litigation Reform Act of 1995 and any applicable Canadian securities legislation. Forward-looking statements include, but are not limited to, statements made in this document, the Management’s Discussion and Analysis in the Bank’s 2013 Annual Report under the headings “Overview - Outlook”, for Group Financial Performance “Outlook”, for each business segment “Outlook” and in other statements regarding the Bank’s objectives, strategies to achieve those objectives, expected financial results (including those in the area of risk management), and the outlook for the Bank’s businesses and for the Canadian, United States and global economies. Such statements are typically identified by words or phrases such as “believe”, “expect”, “anticipate”, “intent”, “estimate”, “plan”, “may increase”, “may fluctuate”, and similar expressions of future or conditional verbs, such as “will”, “should”, “would” and “could”. By their very nature, forward-looking statements involve numerous assumptions, inherent risks and uncertainties, both general and specific, and the risk that predictions and other forward-looking statements will not prove to be accurate. Do not unduly rely on forward-looking statements, as a number of important factors, many of which are beyond our control, could cause actual results to differ materially from the estimates and intentions expressed in such forward- looking statements. These factors include, but are not limited to: the economic and financial conditions in Canada and globally; fluctuations in interest rates and currency values; liquidity; significant market volatility and interruptions; the failure of third parties to comply with their obligations to us and our affiliates; the effect of changes in monetary policy; legislative and regulatory developments in Canada and elsewhere, including changes in tax laws; the effect of changes to our credit ratings; amendments to, and interpretations of, risk-based capital guidelines and reporting instructions and liquidity regulatory guidance; operational and reputational risks; the risk that the Bank’s risk management models may not take into account all relevant factors; the accuracy and completeness of information the Bank receives on customers and counterparties; the timely development and introduction of new products and services in receptive markets; the Bank’s ability to expand existing distribution channels and to develop and realize revenues from new distribution channels; the Bank’s ability to complete and integrate acquisitions and its other growth strategies; changes in accounting policies and methods the Bank uses to report its financial condition and financial performance, including uncertainties associated with critical accounting assumptions and estimates (see “Controls and Accounting Policies - Critical accounting estimates” in the Bank’s 2013 Annual Report, as updated in this document); the effect of applying future accounting changes (see “Controls and Accounting Policies - Future accounting developments” in the Bank’s 2013 Annual Report, as updated in this document); global capital markets activity; the Bank’s ability to attract and retain key executives; reliance on third parties to provide components of the Bank’s business infrastructure; unexpected changes in consumer spending and saving habits; technological developments; fraud by internal or external parties, including the use of new technologies in unprecedented ways to defraud the Bank or its customers; consolidation in the Canadian financial services sector; competition, both from new entrants and established competitors; judicial and regulatory proceedings; acts of God, such as earthquakes and hurricanes; the possible impact of international conflicts and other developments, including terrorist acts and war on terrorism; the effects of disease or illness on local, national or international economies; disruptions to public infrastructure, including transportation, communication, power and water; and the Bank’s anticipation of and success in managing the risks implied by the foregoing. A substantial amount of the Bank’s business involves making loans or otherwise committing resources to specific companies, industries or countries. Unforeseen events affecting such borrowers, industries or countries could have a material adverse effect on the Bank’s financial results, businesses, financial condition or liquidity. These and other factors may cause the Bank’s actual performance to differ materially from that contemplated by forward-looking statements. For more information, see the “Risk Management” section starting on page 60 of the Bank’s 2013 Annual Report. Material economic assumptions underlying the forward-looking statements contained in this document are set out in the 2013 Annual Report under the headings “Overview - Outlook”, as updated in this document; and for each business segment “Outlook”. These “Outlook” sections are based on the Bank’s views and the actual outcome is uncertain. Readers should consider the above-noted factors when reviewing these sections. The preceding list of important factors is not exhaustive. When relying on forward-looking statements to make decisions with respect to the Bank and its securities, investors and others should carefully consider the preceding factors, other uncertainties and potential events. The Bank does not undertake to update any forward-looking statements, whether written or oral, that may be made from time to time by or on its behalf. Additional information relating to the Bank, including the Bank’s Annual Information Form, can be located on the SEDAR website at www.sedar.com and on the EDGAR section of the SEC’s website at www.sec.gov. 6 Q3 2014 Notable Business Highlights Serving customers •Canadian Banking added the Visa Debit payment feature to Scotiabank's debit cards, giving customers new opportunities to pay by debit when shopping online or outside of Canada. •Scotiabank announced the acquisition of 51% of Cencosud S.A.'s Financial Services Business in Chile. Cencosud is the largest retailer in Chile and the third largest retailer in Latin America. The company's financial services business includes approximately 2.5 million credit cards and more than US$1.2 billion in outstanding balances in Chile. The acquisition is pending regulatory approval. •Scotiabank was Joint Lead Manager for Scentre Group on a €2.1 billion (equivalent) multi-tranche and multi-currency bond issue, one of the largest- ever corporate bond issues from Australia into the global debt capital markets. Scotiabank also acted as a significant hedge provider on the transaction for the long dated EUR and the GBP cross currency swaps. This deal was a result of close collaboration between Global Fixed Income (in Singapore, London and New York), Global Risk Management and Credit Execution (in Singapore and Toronto) and Corporate Banking (in Sydney and Singapore). •Global Asset Management launched several new products, including nine mandates under Dynamic Private Investment Pools, Scotia U.S. Dividend Growers LP (Series I) and Series T for all INNOVA Corporate Class Portfolios (excluding "Income" portfolio), as well as eleven new funds across the Caribbean, Latin America and China. Recognized for success •For the fifth consecutive year, Scotiabank is the recipient of a Visa Service Quality Performance Award for 2013 for its Commercial Card Program. This award recognizes best-in-class service that drives profitability and market differentiation. • Scotiabank was recognized as a Great Place to Work in Chile, Costa Rica, Dominican Republic, El Salvador, Panama, Peru, Puerto Rico and Mexico and was awarded Best Places to Work in the Cayman Islands by the Cayman Islands Society of Human Resources Professionals. 7 •Scotia iTRADE was the top pick for 2014 in MoneySense magazine's second annual ranking of Canada's discount brokerages in the Ease of Use, Banking Integration and Customer Service categories. •Profuturo AFP was recognized by Bolsa de Valores de Lima in the top 25 Peruvian companies for its good business practices and strong corporate governance; Profuturo was also ranked as one of the top 50 best places to work in Peru. •Named the 2014 World's Best Consumer Internet Bank by Global Finance magazine in 22 of our countries across the Caribbean and Central America. Scotiabank's Bright Future program in action •More than a thousand students from Lima, Peru participated in 40 different workshops led by 132 employees from Scotiabank, CrediScotia and Profuturo AFP under Scotiabank Bright Future, on topics related to financial education and entrepreneurship as well as reading, writing, math skills and art, amongst other subjects from the school curricula. • For the seventh year, Scotiabank and the Caribbean Broadcast Media Partnership on HIV/AIDS and in collaboration with the Pan Caribbean Partnership on HIV/AIDS launched, Regional Testing Day across 21 countries, to promote health and HIV prevention across the Caribbean. 8 Non-GAAP Measures The Bank uses a number of financial measures to assess its performance. Some of these measures are not calculated in accordance with Generally Accepted Accounting Principles (GAAP), which are based on International Financial Reporting Standards (IFRS), are not defined by GAAP and do not have standardized meanings that would ensure consistency and comparability between companies using these measures. These non-GAAP measures are used throughout this report and defined below. Assets under administration (AUA) AUA are assets administered by the Bank which are beneficially owned by clients and therefore not reported on the Bank's Consolidated Statement of Financial Position. Services provided for AUA are of an administrative nature, such as trusteeship, custodial, safekeeping, income collection and distribution, securities trade settlements, customer reporting, and other similar services. Assets under management (AUM) AUM are assets managed by the Bank on a discretionary basis and in respect of which the Bank earns investment management fees. AUM are beneficially owned by clients and are therefore not reported on the Bank's Consolidated Statement of Financial Position. Some AUM are also administered assets and are therefore included in assets under administration. Adjusted diluted earnings per share The adjusted diluted earnings per share is calculated by adjusting the diluted earnings per share to add back the non-cash, after-tax amortization of intangible assets related to acquisitions (excluding software). Economic equity and return on economic equity For internal reporting purposes, the Bank attributes capital to its business segments based on their risk profile and uses a methodology that considers credit, market, operational and other risks inherent in each business segment. The amount of risk capital attributed is commonly referred to as economic equity. The economic equity methodology, models and assumptions are updated annually and applied prospectively. Return on economic equity for the business segments is calculated as a ratio of net income attributable to common shareholders of the business segment and the economic equity attributed. 9 Core banking assets Core banking assets are average earning assets excluding bankers' acceptances and total average assets related to the Global Capital Markets business within Global Banking & Markets. Core banking margin (TEB) This ratio represents net interest income (on a taxable equivalent basis) divided by average core banking assets. This is consistent with the Bank's Consolidated Statement of Income presentation where net interest income from trading operations is recorded in trading revenues included in other operating income. Operating leverage (TEB) The Bank defines operating leverage as the rate of growth in total revenue (on a taxable equivalent basis), less the rate of growth in operating expenses. Productivity ratio (TEB) Management uses the productivity ratio as a measure of the Bank's efficiency. This ratio represents operating expenses as a percentage of total revenue (TEB). Return on equity Return on equity is a profitability measure that presents the net income attributable to common shareholders as a percentage of common shareholders' equity. The Bank calculates its return on equity using average common shareholders' equity. Regulatory capital ratios Regulatory capital ratios, such as Common Equity Tier 1, Tier 1 and Total Capital ratios, have standardized meanings as defined by the Office of the Superintendent of Financial Institutions, Canada. Taxable equivalent basis The Bank analyzes net interest income, other operating income, and total revenue on a taxable equivalent basis (TEB). This methodology grosses up tax-exempt income earned on certain securities reported in either net interest income or other operating income to an equivalent before tax basis. A corresponding increase is made to the provision for income taxes; hence, there is no impact on net income. Management believes that this basis for measurement provides a uniform comparability of net interest income and other operating income arising from both taxable and non-taxable sources and facilitates a consistent basis of measurement. 10 While other banks also use TEB, their methodology may not be comparable to the Bank's methodology. For purposes of segmented reporting, a segment's revenue and provision for income taxes are grossed up by the taxable equivalent amount. The elimination of the TEB gross up is recorded in the Other segment. The TEB gross up to net interest income, other operating income, total revenue, and provision for income taxes are presented below: For the three months ended For the nine months ended TEB Gross up ($ millions) July 31 April 30 July 31 July 31 July 31 Net interest income $
